DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on August 24, 2021 are entered into the file. Currently, claims 1, 4, and 8 are amended; claim 10 is new; resulting in claims 1-10 pending for examination.

Claim Interpretation
Regarding claim 1, the newly added limitation reciting “the coil is formed inside the magnetic core” is interpreted to mean that at least a part of the coil exists inside the magnetic core, and does not preclude the coil from also existing outside of the magnetic core. This interpretation is supported by paragraphs [0033]-[0041] of the as-filed specification, which sets forth details of the configuration of the coil. Specifically, the internal conductor passages (12, 13) are said to form coils, and lead contacts (12b, 13b) are said to be formed at outer peripheral ends of the inner conductor passages and are exposed at ends of the magnetic core (15).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0293316, previously cited) in view of Lee et al. (US 2015/0123604, previously cited).
Regarding claims 1 and 9, Park et al. teaches a coil electronic component (100) comprising a coil part (40; coil) and a magnetic body (50; magnetic core), wherein the coil part is formed inside the magnetic body, and wherein the magnetic body has a laminate (70; laminated body) in which magnetic metal plates (71) are laminated (Abstract, [0029], [0071], [0113], Figs. 1-6). Park et al. further teaches that the magnetic metal plates are broken into a plurality of small pieces (71a) by micro gaps formed in the plates ([0077], [0084], Fig. 4).
Although Park teaches that the magnetic metal plates may be formed of a crystalline or amorphous metal containing one or more of Fe, Si, B, Cr, Al, Cu, Nb, and Ni and that high permeability may be exhibited by the magnetic metal plates ([0054], [0056]), the reference does not expressly teach the layers being made of soft magnetic material or containing a structure consisting of Fe-based nanocrystals.
However, in the analogous art of inductors for power supply applications, Lee et al. teaches a power reception device (coil component) comprising a secondary coil (6; coil) and a magnetic field shield sheet (10, 10a, 10b; magnetic core), wherein the magnetic field shield sheet has a laminated body in which amorphous ribbon sheets (2, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil electronic component of Park et al. by using the soft magnetic amorphous ribbon sheets made of Fe-based nanocrystalline alloy taught by Lee et al. as the magnetic metal plates in order to achieve a device having suitable permeability and inductance for power supply devices. Furthermore, it would have been obvious to one of ordinary skill in the art to select the Fe-Si-B-Cu-Nb nanocrystalline alloy of Lee et al. as the material for the soft magnetic layers based on its art-recognized suitability for an intended use in a magnetic core of a power supply device. See MPEP 2144.07.
Regarding claim 3, 
Regarding claim 4, Park et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that the magnetic metal plates are arranged substantially in parallel with a direction in which the magnetic flux flows to allow for a smooth flow of magnetic flux and in order to enable an increased inductance [0051].
Regarding claim 5, Park et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that the magnetic body comprises a magnetic-substance-containing resin in the form of a magnetic powder layer (60) and first and second cover parts (51, 52) which each contain magnetic metal powder (61) and a thermosetting resin ([0055], [0069]-[0070]). Park et al. further teaches that the magnetic-substance-containing resin covers at least a part of the coil part and at least a part of the magnetic metal plates of the laminate ([0068], [0096]-[0098], Figs. 2, 4, 6).
Regarding claim 6, Park et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and while Park et al. teaches that the magnetic metal plates may be formed of a crystalline or amorphous metal containing one or more of Fe, Si, B, Cr, Al, Cu, Nb, and Ni ([0054]), the reference does not expressly teach a composition formula of the magnetic metal plates. However, Lee et al. teaches that an alloy satisfying the equation Fe100-c-d-e-f-gAcDdEeSifBgZh
Lee et al. further teaches that a Fe-Si-B-Cu-Nb alloy can be used as the nanocrystalline magnetic alloy, wherein a content of Fe is 73-80 at%, the content of the sum of Si and B is 15-26 at% in order to facilitate amorphization, and the content of the sum of Cu and Nb is 1-5 at% ([0077]-[0078]). These ranges taught by Lee et al. suggest values of Fe, Si, B, Cu, and Nb that fall within the claimed range. For example, in a case where the content of Fe is 77 at%, Si is 9 at%, B is 12 at%, Cu is 1 at%, and Nb is 1 at%, both the range taught by Lee et al. and the ranges required by the claim are satisfied.
As above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Lee et al. by using the amorphous ribbon sheets made of Fe-Si-B-Cu-Nb nanoycrystalline alloy taught by Lee et al. as the soft magnetic layers in order to achieve a device having suitable permeability and inductance for power supply devices and based on its art-recognized suitability for the intended use. See MPEP 2144.07. Furthermore, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 7, Park et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and while Park et al. does not expressly teach a thickness of the metal magnetic plates, Lee et al. teaches that a thickness of each of the amorphous ribbon sheets is in the range of 15 to 35 µm ([0087], [0120]), which overlaps the claimed range. Lee et al. further teaches that the thickness is set within this range in consideration of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Lee et al. by setting a thickness of the soft magnetic layers to be within the claimed range, as taught by Lee et al., so that the layers have the desired magnetic permeability and are easy to handle without being too fragile but can still be effectively broken into small pieces. Furthermore, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 8, Park et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and while Park et al. does not expressly teach a volume occupation of magnetic material in the laminate, Lee et al. teaches an embodiment wherein a thickness of a magnetic field shield sheet comprising six amorphous ribbon sheets, a protective film, and a release film is 212 µm prior to lamination and 200 µm after lamination ([0140], Fig. 3). Lee et al. further teaches that the number of amorphous ribbon sheets is determined according to the desired magnetic permeability and inductance of the laminate ([0102]) and that the thickness of each amorphous ribbon sheet is within the range of 15 to 35 µm in order to facilitate easy breakage of the ribbon during manufacture ([0087]).
Since all layers appear to have the same cross-sectional area (Fig. 3), the amorphous ribbon sheets account for 50 vol% of a 200 µm laminated magnetic field 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Lee et al. by setting a volume occupation to be within the claimed range according to the number and thickness of soft magnetic layers contained in the laminated body, as taught by Lee et al., in order to achieve a desired magnetic permeability and inductance as well as to facilitate easy breakage of the layers into small pieces. Furthermore, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0293316, previously cited) in view of Lee et al. (US 2015/0123604, previously cited) as applied to claim 1 above, and further in view of Kusaka et al. (JP 2008-112830, previously cited).
Regarding claim 2, Park et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and although Lee et al. further teaches that the amorphous alloy ribbon is segmented into a plurality of fine pieces (20) having a size of several tens of 
However, in the analogous art of magnetic sheets for inductor applications, Kusaka et al. teaches a magnetic sheet (4) comprising a plate-shaped magnetic material (3; soft magnetic layer) adhered to a base material, wherein the plate-shaped magnetic material is divided into a plurality of magnetic material pieces (5; small pieces) in order to improve the Q value and to reduce the eddy current loss of the inductor ([0009]-[0010], [0033], [0035]). Kusaka et al. further teaches that an area of each magnetic material piece is preferably in the range of 0.1 to 25 mm2 in order to achieve the desired improvements in magnetic characteristics while balancing manufacturing costs [0033].
In a case where a plate-shaped magnetic material having dimensions 10 x 10 mm, or an area of 1 cm2, is divided into a number of pieces, the number of pieces per unit area is within the range of 150 to 10000 pieces/cm2 if the plate-shaped magnetic material is divided into between 150 and 10000 equal pieces. Therefore, in order to meet the claimed range, the area of each magnetic metal piece must be within the range of 0.01 to 0.67 mm2, which falls squarely within the range taught by Kusaka et al. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of .

Claims 1, 3-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0293316, previously cited) in view of Ohta et al. (US 2010/0108196).
Regarding claim 1, Park et al. teaches a coil electronic component (100) comprising a coil part (40; coil) and a magnetic body (50; magnetic core), wherein the coil part is formed inside the magnetic body, and wherein the magnetic body has a laminate (70; laminated body) in which magnetic metal plates (71) are laminated (Abstract, [0029], [0071], [0113], Figs. 1-6). Park et al. further teaches that the magnetic metal plates are broken into a plurality of small pieces (71a) by micro gaps formed in the plates ([0077], [0084], Fig. 4). 
Although Park teaches that the magnetic metal plates may be formed of a crystalline or amorphous metal containing one or more of Fe, Si, B, Cr, Al, Cu, Nb, and Ni and that high permeability may be exhibited by the magnetic metal plates ([0054], [0056]), the reference does not expressly teach the layers being made of soft magnetic material or containing a structure consisting of Fe-based nanocrystals.
However, in the analogous art of electromagnetic components for power supply applications, Ohta et al. teaches a soft magnetic ribbon having high saturation magnetic flux density and low iron loss used to provide a miniaturized, high-performance 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil electronic component of Park et al. by using the soft magnetic ribbon made of Fe-based nanocrystalline alloy taught by Ohta et al. as the magnetic metal plates in order to achieve a device suitable for miniaturization which has excellent soft magnetic properties including high saturation flux density and low iron loss. Furthermore, it would have been obvious to one of ordinary skill in the art to select the Fe-based nanocrystalline alloy of Ohta et al. as the material for the soft magnetic layers based on its art-recognized suitability for an intended use in a magnetic core of an electromagnetic shielding device, a transformer, a reactor or the like. See MPEP 2144.07.
Regarding claim 3, 
Regarding claim 4, Park et al. in view of Ohta et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that the magnetic metal plates are arranged substantially in parallel with a direction in which the magnetic flux flows to allow for a smooth flow of magnetic flux and in order to enable an increased inductance [0051].
Regarding claim 5, Park et al. in view of Ohta et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that the magnetic body comprises a magnetic-substance-containing resin in the form of a magnetic powder layer (60) and first and second cover parts (51, 52) which each contain magnetic metal powder (61) and a thermosetting resin ([0055], [0069]-[0070]). Park et al. further teaches that the magnetic-substance-containing resin covers at least a part of the coil part and at least a part of the magnetic metal plates of the laminate ([0068], [0096]-[0098], Figs. 2, 4, 6).
Regarding claims 6 and 10, Park et al. in view of Ohta et al. teaches all of the limitations of claim 1 above, and while Park et al. teaches that the magnetic metal plates may be formed of a crystalline or amorphous metal containing one or more of Fe, Si, B, Cr, Al, Cu, Nb, and Ni ([0054]), the reference does not expressly teach a composition formula of the magnetic metal plates. However, Ohta et al. teaches that the soft magnetic ribbon has a composition represented by Fe100-x-y-A-xXy, wherein A is Cu and/or Au, X is one or more of B, Si, S, C, P, Al, Ge, Ga, and Be, and x and y are defined by 
0 < x ≤ 5 and 10 ≤ y ≤ 24 [0048]. Ohta et al. further teaches that the content of B is preferably in the range of 10-20 at% to promote the formation of the amorphous phase, and that the content of Si is preferably in the range of 0-7 at% to increase the annealing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Ohta et al. by using the soft magnetic ribbon made of nanoycrystalline alloy having a composition meeting the claimed ranges, as taught by Ohta et al., as the soft magnetic layers in order to achieve a high-performance magnetic core having suitable soft magnetic properties, including a high saturation flux density and high squareness of the B-H curve. Furthermore, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 7, Park et al. in view of Ohta et al. teaches all of the limitations of claim 1 above, and while Park et al. does not expressly teach a thickness of the soft magnetic layers, Ohta et al. teaches that the thickness of the soft magnetic ribbon is preferably 40 µm ([0036]), which overlaps the claimed range. Ohta et al. further teaches that the thickness is set within this range for the benefit of reducing eddy current loss ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Ohta et al. by setting a thickness of the soft magnetic layers to be within the claimed range, as taught by Ohta et al., for the benefit of reducing eddy current loss in the coil component.
Regarding claim 9, Park et al. in view of Ohta et al. teaches all of the limitations of claim 1 above, and while Park et al. does not expressly teach an average grain size of the nanocrystals, Ohta et al. teaches that the average grain size of the Fe-based nanocrystals is 60 nm or less, preferably 30 nm or less ([0060]), which overlaps the claimed range. Ohta et al. further teaches that the average grain size is set within this range in order to secure excellent soft magnetic properties including low coercive force and iron loss ([0041], [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Ohta et al. by setting an average grain size of the Fe-based nanocrystals to be within the claimed range, as taught by Ohta et al., for the benefit of securing excellent magnetic properties, including low coercivity and low iron loss, for the coil component.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0293316, previously cited) in view of Ohta et al. (US 2010/0108196) as applied to claim 1 above, and further in view of Kusaka et al. (JP 2008-112830, previously cited).
Regarding claim 2, Park et al. in view of Ohta et al. teaches all of the limitations of claim 1 above, and although Park et al. teaches that magnetic metal plates (71) may be broken into a plurality of metal pieces (71a), the combination of references does not expressly teach a number of the pieces per unit area.
However, in the analogous art of magnetic sheets for inductor applications, Kusaka et al. teaches a magnetic sheet (4) comprising a plate-shaped magnetic 2 in order to achieve the desired improvements in magnetic characteristics while balancing manufacturing costs [0033].
In a case where a plate-shaped magnetic material having dimensions 
10 x 10 mm, or an area of 1 cm2, is divided into a number of pieces, the number of pieces per unit area is within the range of 150 to 10000 pieces/cm2 if the plate-shaped magnetic material is divided into between 150 and 10000 equal pieces. Therefore, in order to meet the claimed range, the area of each magnetic metal piece must be within the range of 0.01 to 0.67 mm2, which falls squarely within the range taught by Kusaka et al. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Ohta et al. by specifying a number of pieces per unit area within the claimed range as taught by Kusaka et al. in order to achieve the desired improvements in magnetic properties such as increased Q factor and reduced eddy current loss while balancing costs associated with the flake treatment process.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0293316, previously cited) in view of Ohta et al. (US 2010/0108196) as applied to claim 1 above, and further in view of Lee et al. (US 2015/0123604, previously cited).
Regarding claim 8, Park et al. in view of Ohta et al. teaches all of the limitations of claim 1 above but does not expressly teach a volume occupation of magnetic material in the laminated body. However, in the analogous art of electromagnetic devices for inductor applications, Lee et al. teaches an embodiment wherein a thickness of a magnetic field shield sheet comprising six amorphous ribbon sheets, a protective film, and a release film is 212 µm prior to lamination and 200 µm after lamination ([0140], Fig. 3). Lee et al. further teaches that the number of amorphous ribbon sheets is determined according to the desired magnetic permeability and inductance of the laminate ([0102]) and that the thickness of each amorphous ribbon sheet is within the range of 15 to 35 µm in order to facilitate easy breakage of the ribbon during manufacture ([0087]).
Since all layers appear to have the same cross-sectional area (Fig. 3), the amorphous ribbon sheets account for 50 vol% of a 200 µm laminated magnetic field shield sheet if the thickness of the six ribbon sheets total 100 µm, and similarly account for 99.5 vol% if the thickness of the six ribbon sheets total 199 µm. Therefore, in order to meet the claimed range of volume occupation, the thickness of each amorphous ribbon sheet must be within the range of 16.7 to 31.2 µm, which falls squarely within the range taught by Lee et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Ohta et al. by setting a volume occupation to be within the claimed range according to the number and thickness of soft magnetic layers contained in the laminated body, as taught by Lee et al., in order to achieve a desired magnetic permeability and inductance as well as to facilitate easy breakage of the layers into small pieces. Furthermore, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Response to Arguments
Response-Drawings
The previous objections to the drawings are overcome by Applicant’s amendments to the specification removing the reference number "12" after “soft magnetic layers”.

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 4 and 8 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are overcome by Applicant's amendments to claims 4 and 8 in the response filed August 24, 2021.
The limitation of claim 8 is now understood to mean that the volume occupation of magnetic material is substantially coincident with the volume occupation of the soft 
 
Response-Double Patenting
The terminal disclaimer filed on August 24, 2021 has been approved and the previous double patenting rejections over copending Applications 16/799,902 and 16/800,311 are withdrawn.

Response-Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments, see pages 6-7, filed August 24, 2021, with respect to claims 1 and 6 have been fully considered but are moot because the new grounds of rejection relies on a new combination of references that have not been addressed or challenged by the Applicant in the remarks. The Applicant’s arguments will be addressed insofar as they apply to the new grounds of rejection.

The Applicant argues on page 7 that no prima facie case of obviousness has yet been established for the newly added limitation to independent claim 1 requiring that the coil is formed inside the magnetic core. In light of the amendments, Park et al. is used as the primary reference in combination with a secondary reference to Lee et al. or Ohta et al. in the rejections above to address this new limitation.

The Applicant further argues on page 7 that a prima facie case of obviousness was not established in the previous rejection of claim 6 over Lee et al. in view of Park et al. because the Si content of the Fe-based nanocrystalline magnetic alloy of Lee et al. does not overlap with the claimed range.
This argument is not persuasive. While it is conceded that the Si content of the nanocrystalline alloy of Lee et al. does not directly overlap with the Si content of the claimed range, it is the Examiner’s position that the composition of Lee et al. which requires Si in a range of 10-25 at% is close enough to the claimed range of Si of 0-9 at% to establish a prima facie case of obviousness because the nanocrystalline alloy of Lee et al. having an Si content of 10 at% would have substantially the same magnetic properties as a corresponding alloy having an Si content of 9 at%.
As evidence that slight differences in the Si content between 9 at% and 10 at% of an Fe-Si-B-Cu-Nb alloy of Lee et al. would not have a significant effect on the magnetic properties at the alloy, it is noted that Tables 8 and 9 of the instant specification disclose the magnetic properties of various compositions of Fe-Si-B-Nb alloys wherein the Si content is varied in the range of 0-17.5 at%. In comparing Sample Nos. 64-66 of Table 8, it is observed that increasing the Si content from 7 at% to 9 at% results in a 0.1 T decrease in saturation flux density (Bs), while increasing the Si content from 9 at% to 13.5 at% results in only a 0.04 T decrease in Bs.
Similarly, for the property ΔHc directed to a change in coercivity of the soft magnetic ribbon before and after laminating (i.e. Hca-Hcb), Table 8 shows that all of the samples having Si content in the range of 7-15.5 at% have ΔHc values in the range of 3.7 to 4.1 A/m, where the standard set by the instant specification defines any value of 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, wherein one of ordinary skill in the art would have expected the compositions to have the same properties. See MPEP 2144.05(I). Therefore, the composition of claim 6 is determined to be prima facie obvious in view of the composition of Lee et al. because the ranges taught by the prior art either overlap or are close to the claimed ranges.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwon et al. (US 2018/0171444) teaches an Fe-based nanocrystalline alloy which is used for inductors, reactors, electromagnetic shielding devices, or power transmission devices, wherein the alloy can have a composition represented by xBySizMαAß, with 75 ≤ x ≤ 81; 7 ≤ y ≤ 13; 4 ≤ z ≤ 12; 16 ≤ y+z ≤ 22; 1.5 ≤ α ≤ 3; and 0.1 ≤ ß ≤ 1.5 ([0005], [0044], [0031]-[0032]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785             

/LAURA C POWERS/Primary Examiner, Art Unit 1785